Citation Nr: 0210840	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  95-09 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1. Entitlement to a disability evaluation higher than 10 
percent for the residuals of a left knee medial 
meniscectomy prior to September 8, 1998.

2. Entitlement to a disability evaluation higher than 10 
percent for osteoarthritis of the left knee with pain on 
motion prior to September 8, 1998.

3. Entitlement to an increased rating for the residuals of a 
total left knee replacement, currently evaluated as 30 
percent disabling.

4. Entitlement to a disability evaluation higher than 20 
percent for the residuals of right knee injury prior to 
February 8, 1996.

5. Entitlement to an increased rating for the residuals of a 
total right knee replacement, currently evaluated as 30 
percent disabling.



REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to March 
1981.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington, which denied increased evaluations 
for bilateral knee disabilities, service connection for a 
psychiatric disorder and for a bilateral foot condition, and 
denied a total rating based on individual unemployability.  
Since that rating, the veteran's claims folder has been 
transferred to the RO in Indianapolis, Indiana, the issues 
have been before the Board on appeal and remanded, and his 
service connection claims as well as his claim for a total 
rating based on individual unemployability have been resolved 
in his favor.  During the course of his appeal, however, the 
veteran has undergone bilateral total knee replacements 
causing his disability evaluations to change for periods of 
convalescence as well as due to changes in symptomatology.  
He has continued his appeal of pre-knee replacement ratings 
and has requested that the ratings assigned following his 
knee replacements also be increased.  Thus, the only issues 
on appeal and addressed in this decision are those outlined 
on the title page of this decision.

The Board notes that in May 2002 the veteran appealed the 
assignment of the effective date for the grant of service 
connection for a psychiatric disorder and of a total rating.  
That appeal is before the RO for adjudication and has not 
been certified for consideration by the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  At the time the veteran filed his claim in November 1993, 
he experienced degenerative arthritis in his left knee with 
chondromalacia of the medial compartment and varus deformity.  
He also had a reconstructed anterior cruciate ligament and 
partial medial and lateral meniscectomy.  The veteran had 
intermittent swelling with buckling and sharp pain.  The 
veteran's symptoms caused a moderate left knee impairment.

3.  At the time the veteran filed his claim in November 1993, 
he experienced severe degenerative arthritis in his right 
knee with chondromalacia of the medial compartment, loss of 
the anterior cruciate ligament, open medial meniscectomy, and 
chondromalacia of the patellofemoral joint.  He complained of 
daily pain, periodic swelling, and recurrent instability.  
The veteran's symptoms caused a severe right knee impairment.

4.  The veteran underwent a right total knee arthroplasty on 
February 8, 1996, and has experienced good results.  He has a 
range of motion from 0 to 110 degrees with no effusion into 
the knee and excellent stability.

5.  In November 1996, the veteran's left knee symptoms 
increased causing mechanical-type locking.  He underwent 
arthroscopic chondroplasty in September 1997, without good 
results, and ultimately had a left total knee arthroplasty on 
September 8, 1998.  The veteran had a severe left knee 
impairment from November 1, 1996, until his total knee 
replacement.

6.  The veteran has experienced good results from his left 
total knee arthroplasty and has a range of motion from 0 to 
115 degrees with no effusion into the knee and excellent 
stability.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent disability evaluation for 
the residuals of left knee medial meniscectomy have been met 
for the period of November 17, 1993, to October 31, 1996.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 
5257 (2001).

2.  The criteria for a 30 percent disability evaluation for 
the residuals of left knee medial meniscectomy have been met 
for the period of November 1, 1996, to September 7, 1998.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 
5257 (2001).

3.  The criteria for a disability evaluation in excess of 10 
percent for osteoarthritis of the left knee with pain motion 
prior to September 8, 1998, have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1-
4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5003-
5260 (2001).

4.  The criteria for a disability evaluation in excess of 30 
percent for the residuals of left total knee replacement have 
not been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Code 5055 (2001).

5.  The criteria for a 30 percent disability evaluation for 
the residuals of right knee surgery have been met for the 
period of November 17, 1993, to February 7, 1996. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1-
4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5257 
(2001).

6.  The criteria for a 10 percent disability evaluation for 
osteoarthritis of the right knee from November 17, 1993, 
through February 7, 1996, have been met. 38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1-4.16, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5003-5260 (2001).

7.  The criteria for a disability evaluation in excess of 30 
percent for the residuals of right total knee replacement 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Code 5055 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of his 
claims for higher disability evaluations both before and 
after bilateral total knee replacements as well as its duty 
to notify the veteran of any information and evidence needed 
to substantiate and complete these claims under the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  Regulations 
implementing the VCAA have been enacted.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  By virtue of the 
statement of the case, the supplemental statements of the 
case, and the Board's September 1998 remand issued during 
the pendency of the appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
veteran's claims currently on appeal.  The veteran was 
afforded VA examinations and all relevant records adequately 
identified by the veteran were obtained and associated with 
the claims folder.  The veteran was also given the 
opportunity to appear and testify before an RO Hearing 
Officer to advance any and all arguments in favor of his 
claims.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Consideration must also be 
given to a longitudinal picture of the veteran's disability 
to determine if the assignment of separate ratings for 
separate periods of time, a practice known as "staged" 
ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

The Board notes at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 4.3.  Additionally, where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

The Board also points out that 38 C.F.R. Sections 4.40 and 
4.45 require the Board to consider the veteran's pain, 
swelling, weakness, and excess fatigability when determining 
the appropriate evaluation for a disability using the 
limitation of motion diagnostic codes.  See Johnson v. Brown, 
9 Vet. App. 7, 10 (1996).  The United States Court of Appeals 
for Veterans Claims (formerly the United States Court of 
Veterans Appeals) (Court) interpreted these regulations in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), and held that all 
complaints of pain, fatigability, etc., shall be considered 
when put forth by the veteran.  In accordance therewith, and 
in accordance with 38 C.F.R. Section 4.59, which requires 
consideration of painful motion with any form of arthritis, 
the veteran's reports of pain have been considered in 
conjunction with the Board's review of the limitation of 
motion diagnostic codes.

I.  Left Knee

The veteran filed a claim for an increased rating of his left 
knee disability on November 17, 1993, stating that his 
symptoms had increased.  He submitted a report from a private 
surgeon dated in November 1992, outlining his history of 
numerous surgeries and continued complaints of pain and 
instability.  The physician reported that the veteran had 
chondromalacia of the medial compartment of the left knee 
with varus deformity as well as a reconstructed anterior 
cruciate ligament and partial medial and lateral 
meniscectomy.

In January 1994, the veteran underwent VA examination and 
complained of intermittent swelling and buckling of the left 
knee with sharp pains occurring one to three times per week.  
Upon examination, his range of motion was limited to 10 
degrees of extension capability and to 100 degrees of 
flexion; there was significant crepitus with movement.  
Treatment records, including radiologic reports, for that 
same time period show continued complaints of pain and 
stiffness with a diagnosis of severe degenerative joint 
disease.  VA examinations performed in 1995 and 1996 show 
consistent complaints of pain with arthritic changes and 
chronic instability in the left knee.

Private treatment records show that in November 1996, the 
veteran's left knee complaints increased and he began 
discussing a total left knee replacement with his treating 
orthopedist.  He was having difficulty functioning with 
continued complaints of pain and catching in the knee.  The 
veteran underwent arthroscopic chondroplasty of the left knee 
in September 1997, but did not experience any real relief and 
ultimately underwent a left total knee arthroplasty on 
September 8, 1998.  

Following the veteran's left knee replacement, treatment 
notes show good results.  He underwent VA examination in 
December 2000 and had no complaints regarding his left knee.  
The veteran was noted to be doing well post-total knee 
replacement and had range of motion from 0 to 115 degrees 
with no effusion and excellent stability.

The veteran's pre-replacement left knee disability has been 
evaluated as 10 percent disabling under 38 C.F.R. Section 
 4.71a, Diagnostic Code 5259, for the symptomatic residuals 
of the removal of semilunar cartilage.  This is the only 
rating available under this diagnostic code, however, a 20 
percent rating is available under Diagnostic Code 5258, also 
found at 38 C.F.R. Section 4.71a, for dislocated semilunar 
cartilage with frequent episodes of locking, pain, and 
effusion into the joint.

The veteran's pre-replacement left knee disability has also 
been evaluated under 38 C.F.R. Section 4.71a, Diagnostic Code 
5003, as a separate rating may be assigned under this 
diagnostic code when there is evidence of additional 
disability due to arthritis.  See General Counsel Precedent 
Opinion 23-97(July 1, 1997) (VAOPGCPREC 23-97).  Diagnostic 
Code 5003 allows for rating disabilities of the joints by the 
level of limitation of motion when there is x-ray evidence of 
involvement of two or more major or two or more minor joints.  
In order for a separate rating to be assigned, however, there 
must be evidence of additional disability not already 
considered in evaluating the disability in order to avoid 
pyramiding as per 38 C.F.R. Section 4.14.

Degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by the limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations shall be rated as 20 
percent disabling, and involvement of two or more major 
joints or two or more minor joint groups without occasional 
incapacitating exacerbations shall be rated as 10 percent 
disabling.  The 20 percent and 10 percent ratings based on x-
ray findings without limitation of motion will not be 
combined with ratings based on limitation of motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.

In an effort to determine the most favorable disability 
evaluations for the veteran, the Board reviewed the criteria 
of all diagnostic codes involving knee disabilities.  As a 
consequence, it has determined that evaluations higher than 
10 percent are appropriate for assignment using Diagnostic 
Code 5257, which sets out the criteria for assigning 
disability ratings for impairments of the knee based on 
recurrent subluxation or lateral instability.  Specifically, 
a 10 percent evaluation is assigned when there is evidence of 
slight impairment, a 20 percent evaluation is assigned when 
there is evidence of moderate impairment, and a 30 percent 
evaluation is assigned when there is evidence of severe 
impairment.  Higher ratings may be assigned for impairments 
of the knee under Diagnostic Code 5256 when there is evidence 
of ankylosis, under Diagnostic Code 5260 when there is 
evidence of limitation of flexion to 30 degrees or less, 
under Diagnostic Code 5261 when there is evidence of 
limitation of extension greater than 10 degrees, and under 
Diagnostic Code 5262 when there is evidence of malunion of 
the tibia and fibula with moderate knee or ankle disability.  

Given the evidence as outlined above, the Board finds that as 
of the filing of the veteran's request for an increased 
rating on November 17, 1993, he had moderate knee impairment 
due to chronic pain and instability in the left knee.  As 
such, a rating of 20 percent is granted for the period 
beginning with the filing of his claim under Diagnostic Code 
5257.  Additionally, by November 1, 1996, the veteran's 
symptoms had increased to such a degree that he began 
discussing total left knee replacement with his surgeon.  
This consideration in light of the fact that the veteran was 
only forty-three years old indicates that he had a severe 
left knee disability at that time.  The clinical findings 
support such a conclusion as well as x-ray findings 
consistently showing a severe loss of medial compartment 
space.  Accordingly, resolving all reasonable doubt in favor 
of the veteran, the Board finds that the criteria for a 30 
percent disability evaluation under Diagnostic Code 5257 were 
met as of November 1, 1996, for the veteran's left knee 
disability.  This evaluation is appropriate for the periods 
of time after November 1, 1996, when the veteran was not 
rated as 100 percent disabled during convalescence, through 
the date of his left total knee replacement.

As for the rating for arthritis prior to the veteran's left 
total knee replacement, the Board finds that the 10 percent 
evaluation is appropriate as there is certainly x-ray 
evidence of osteoarthritis in the left knee, but there is no 
evidence of incapacitating exacerbations or limitation of 
motion to a compensable degree under Diagnostic Codes 5260 or 
5261.  The veteran credibly testified before an RO hearing 
officer in June 1995 that he took pain medication as needed, 
but not as much as prescribed, continued his exercise and 
activities at home, and did not mention any time when he was 
totally incapacitated because of left knee pain.  Therefore, 
the veteran's appeal in this regard is denied.

Turning to the disability evaluation for the period following 
the veteran's September 8, 1998, total left knee replacement 
and one year convalescence, the Board finds that the 30 
percent evaluation assigned is appropriate as the veteran has 
shown good results from his knee replacement with prosthesis, 
having a range of motion from 0 to 115 degrees with no 
effusion into the knee and excellent stability.  The Board 
notes that a 100 percent evaluation was assigned for the one 
year period following the veteran's left knee total knee 
replacement.

Knee replacements are evaluated under 38 C.F.R. Section 
4.71a, Diagnostic Code 5055, which allows for a 100 percent 
disability evaluation for one year following the implantation 
of a prosthesis, and a 60 percent evaluation when there is 
evidence of chronic residuals consisting of severe painful 
motion or weakness in the affected extremity.  Lesser 
evaluations may be assigned using Diagnostic Codes 5256, 
5261, or 5262, when there is evidence of an intermediate 
degree of weakness, pain or limitation of motion, with a 
minimum rating of 30 percent to be assigned under Diagnostic 
Code 5055 if the criteria of the other diagnostic codes are 
not met.

The evidence of record reveals that the veteran's left knee 
flexion is limited to 115 degrees.  Diagnostic Code 5260 
addresses limitation of flexion and allows for a 
noncompensable evaluation when flexion is limited to 60 
degrees.  This is the only limitation reported in the record 
following the veteran's total knee replacement and period of 
convalescence.  Thus, the 30 percent evaluation for 
assignment under Diagnostic Code 5055 is far more generous 
than any other diagnostic code for impairments of the knee.  
Accordingly, the veteran's request for a higher disability 
evaluation for the residuals of his left total knee 
replacement is denied.

II.  Right Knee

The veteran also requested an increased disability evaluation 
for his right knee disability in November 1993.  He submitted 
evidence from a private surgeon stating that he experienced 
severe degenerative arthritis in his right knee with 
chondromalacia of the medial compartment, loss of the 
anterior cruciate ligament, open medial meniscectomy, and 
chondromalacia of the patellofemoral joint.  The veteran 
underwent VA examination in January 1994, and complained of 
daily pain in the right knee with episodes of severe swelling 
and locking.  Upon examination, there was no swelling, but he 
had crepitus in the knee with minimal movement and his range 
of motion was from 10 degrees to 100 degrees with discomfort.

Treatment records for this time period show increased 
complaints of pain and instability in the right knee 
consistent with severe degenerative arthritis.  On February 
8, 1996, the veteran underwent a total right knee 
arthroplasty at the age of forty-two.  Good results were 
reported following surgery, but at a VA examination in 
February 1997, he had limitation of motion from 10 degrees to 
90 degrees.  By VA examination in December 2000, however, the 
veteran had motion from 0 to 110 degrees in his right knee 
with excellent stability and no evidence of effusion.

The veteran's pre-replacement right knee disability was 
evaluated as 20 percent disabling under Diagnostic Code 5257 
as a moderate knee impairment.  The Board finds that the 
veteran had a severe right knee impairment from the date he 
filed his claim on November 17, 1993, until his total knee 
replacement on February 8, 1996.  Consequently, the Board 
grants a 30 percent disability evaluation under Diagnostic 
Code 5257 for that time period.  The Board also finds that an 
additional 10 percent rating is appropriate for assignment 
under Diagnostic Code 5003 as there is x-ray evidence of 
osteoarthritis in the right knee, as in the left knee, but no 
evidence of incapacitating exacerbations or limitation of 
motion to a compensable degree under Diagnostic Codes 5260 
and 5261.

As for the period following the veteran's one year 100 
percent evaluation for convalescence under Diagnostic Code 
5055, the Board finds that the 30 percent evaluation assigned 
is appropriate as the veteran has shown good results from his 
knee replacement with prosthesis, having a range of motion 
from 0 to 110 degrees with no effusion into the knee and 
excellent stability. 

The evidence of record reveals that the veteran's right knee 
flexion is limited to 110 degrees.  Diagnostic Code 5260 
addresses limitation of flexion and allows for a 
noncompensable evaluation when flexion is limited to 60 
degrees.  This is the only limitation reported in the record 
following the veteran's right knee replacement and period of 
convalescence.  Thus, the 30 percent evaluation for 
assignment under Diagnostic Code 5055 is far more generous 
than any other diagnostic code for impairments of the knee.  
Accordingly, the veteran's request for a higher disability 
evaluation for the residuals of his right total knee 
replacement is denied.



ORDER

A 20 percent disability evaluation for the residuals of left 
knee medial meniscectomy is granted for the period of 
November 17, 1993, through October 31, 1996, subject to the 
laws and regulations governing the award of monetary 
benefits.

A 30 percent disability evaluation for the residuals of left 
knee medial meniscectomy is granted for the period of 
November 1, 1996, through September 7, 1998, subject to the 
laws and regulations governing the award of monetary 
benefits.

A disability evaluation higher than 10 percent for 
osteoarthritis of the left knee with painful motion prior to 
September 8, 1998, is denied.

A disability evaluation higher than 30 percent for the 
residuals of left knee total replacement is denied.

A 30 percent disability evaluation for the residuals of right 
knee injury is granted for the period of November 17, 1993, 
through February 7, 1996, subject to the laws and regulations 
governing the award of monetary benefits.

A disability evaluation of 10 percent for osteoarthritis of 
the right knee is granted for the period of November 17, 
1993, through February 7, 1996, subject to the laws and 
regulations governing the award of monetary benefits.

A disability evaluation higher than 30 percent for the 
residuals of a right knee total replacement is denied.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

